Citation Nr: 0829462	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-16 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from June 2003 rating decisions in which the RO denied the 
veteran's claims for service connection for PTSD and 
hepatitis C.  In a June 18, 2003 rating decision, the RO 
denied service connection for PTSD and hepatitis C.  In a 
June 21, 2003 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim for service connection for PTSD, and denied service 
connection for hepatitis C.  In August 2003, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in January 2004, and the veteran 
submitted a statement, accepted as a substantive appeal, in 
May 2004.

In the June 18, 2003 rating decision, the RO addressed the 
claim for service connection for PTSD on the merits.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received, the Board has 
characterized that portion of the appeal involving PTSD as 
reflected on the title page.  

The Board has also considered the recent decision of the 
Federal Circuit in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 
2008).  In that decision, the Federal Circuit held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996).  In this case, the veteran was previously denied 
service connection for PTSD on the basis that, while there 
was a diagnosis of PTSD, the evidence of record did not 
provide verification of a claimed in-service stressor which 
was supportive of the diagnosed PTSD.  In January 2002, the 
veteran sought to reopen his claim for PTSD.  As there was a 
diagnosis of PTSD at the time of the previous final denial, 
the diagnoses of PTSD since that denial cannot constitute a 
different diagnosed disease or injury.  As such, new and 
material evidence is required to reopen the claim for service 
connection for PTSD.  

The Board notes that the veteran was previously represented 
by the Disabled American Veterans (DAV) (as reflected in an 
August 1998 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative).  In June 2004, 
the veteran submitted a Privacy Act Waiver to allow Vietnam 
Veterans of America to have access to documentation and 
information otherwise protected under the Privacy Act.  In 
September 2005, the veteran submitted a VA Form 21-22, signed 
in June 2004, appointing Vietnam Veterans of America as his 
representative.  The Board recognizes the change in 
representation.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In his statement accepted as a substantive appeal, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of these matters to the RO is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the appellant for 
a Travel Board hearing, in accordance 
with his request.  The RO should notify 
the appellant of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2007).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2007).




